Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
This Office Action is sent in response to Applicant’s Communication received on 03 September 2021 for application number 16/648,041. The Office hereby acknowledges receipt of the following and placed of record in file: Oath/Declaration, Abstract, Specification, Drawings, and Claims.
Claim 19 is canceled.
Claims 1, 17, and 18 are currently amended.
Claims 1 – 18 are presented for examination.

Response to Amendment
Applicant’s amendment filed 03 September 2021 is sufficient to overcome the 101 rejection of claim 18 based upon the currently amended claim, and 103 rejection of claims 1 – 19 based upon the currently amended independent claims.

Response to Arguments
Applicant’s arguments, filed 03 September 2021, with respect to the rejection(s) of claim(s) 1 – 19 under 35 USC § 103 have been fully considered and are persuasive based on the currently amended independent claims and arguments.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view 
Sundaram and McGrath, in combination with the prior art of record, reads on the claim limitations based on the current claim language.  Please see the new grounds of rejection below.


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1 – 4 and 17 – 18 are rejected under 35 U.S.C. 103 as being unpatentable over Rychlik et al. [hereafter as Rychlik], US Patent No. 9,218,289 B2 in view of Smith et al. [hereafter as Smith], US Patent No. 4,774,659 and further in view of Sundaram et al. [hereafter as Sundaram], US Pub. No. 2015/0278100 A1 and further in view of McGrath et al. [hereafter as McGrath], US. Patent No. 6,604,187 B1.

As per claim 1, Rychlik discloses an apparatus comprising:
[Fig. 6] [By utilizing a virtually tagged cache, SMMU 108 does not need to translate from a virtual address to a physical address when accessing virtual cache 106, and instead translates the virtual address tag to a physical address after accessing the cache ] [physical cache 104 may translate a virtual address to a physical address, and store a number of most significant bits as a tag of a cache line] [Examiner is interpreting that the translation of the virtual address tag to a physical address which then stores the most significant bits as a tag, as the claimed translations of a virtual tag portion into the physical tag portion] [“FIG. 6 also illustrates GPU 20, which further includes virtual cache 106 and SMMU 108. Virtual cache 106 may tag cached data based on a virtual address rather than physical addresses, unlike physical cache 104. Whereas physical cache 104 may translate a virtual address to a physical address, and store a number of most significant bits as a tag of a cache line, virtual cache 106 may store a number of bits of the virtual address as a cache line tag. Such a cache may be referred to as "virtually tagged." By utilizing a virtually tagged cache, SMMU 108 does not need to translate from a virtual address to a physical address when accessing virtual cache 106, and instead translates the virtual address tag to a physical address after accessing the cache. By contrast, MMU 102 translates from a physical address to a virtual address to access physical cache 104.”] [col. 16, lines 7-22] comprising:
address tag translation circuitry to perform a translation of the virtual tag [translates the virtual address tag to a physical address] portion into the physical tag [to a physical address, and store a number of most significant bits as a tag] portion [Fig. 6] [By utilizing a virtually tagged cache, SMMU 108 does not need to translate from a virtual address to a physical address when accessing virtual cache 106, and instead translates the virtual address tag to a physical address after accessing the cache ] [physical cache 104 may translate a virtual address to a physical address, and store a number of most significant bits as a tag of a cache line] [Examiner is interpreting that the translation of the virtual address tag to a physical address which then stores the most significant bits as a tag, as the claimed translations of a virtual tag portion into the physical tag portion] [“FIG. 6 also illustrates GPU 20, which further includes virtual cache 106 and SMMU 108. Virtual cache 106 may tag cached data based on a virtual address rather than physical addresses, unlike physical cache 104. Whereas physical cache 104 may translate a virtual address to a physical address, and store a number of most significant bits as a tag of a cache line, virtual cache 106 may store a number of bits of the virtual address as a cache line tag. Such a cache may be referred to as "virtually tagged." By utilizing a virtually tagged cache, SMMU 108 does not need to translate from a virtual address to a physical address when accessing virtual cache 106, and instead translates the virtual address tag to a physical address after accessing the cache. By contrast, MMU 102 translates from a physical address to a virtual address to access physical cache 104.”] [col. 16, lines 7-22], 
wherein the address translation circuitry selects the translation to be performed by the address tag translation circuitry [Fig. 6] [By utilizing a virtually tagged cache, SMMU 108 does not need to translate from a virtual address to a physical address when accessing virtual cache 106, and instead translates the virtual address tag to a physical address after accessing the cache ] [physical cache 104 may translate a virtual address to a physical address, and store a number of most significant bits as a tag of a cache line] [Examiner is interpreting that the translation of the virtual address tag to a physical address, as the claimed translation being dependent upon the virtual address] [“FIG. 6 also illustrates GPU 20, which further includes virtual cache 106 and SMMU 108. Virtual cache 106 may tag cached data based on a virtual address rather than physical addresses, unlike physical cache 104. Whereas physical cache 104 may translate a virtual address to a physical address, and store a number of most significant bits as a tag of a cache line, virtual cache 106 may store a number of bits of the virtual address as a cache line tag. Such a cache may be referred to as "virtually tagged." By utilizing a virtually tagged cache, SMMU 108 does not need to translate from a virtual address to a physical address when accessing virtual cache 106, and instead translates the virtual address tag to a physical address after accessing the cache. By contrast, MMU 102 translates from a physical address to a virtual address to access physical cache 104.”] [col. 16, lines 7-22]. 
However, Rychlik does not explicitly disclose portion,
selects the translation to be performed in dependence on the virtual address, and
wherein the virtual tag portion and the virtual address portion are non-overlapping portions of the virtual address.
Smith teaches portion [“Portions of a virtual address to be translated are compared to the translation descriptors in the high speed memory.”] [Abstract].
Rychlik and Smith are analogous art aimed to improve memory performance in storage systems.
It would have been obvious to one with ordinary skill in the art before the effective filing date of the claimed invention to combine Rychlik with Smith in order to modify Rychlik for “portion” as taught by Smith.  One of ordinary skill in the art would be motivated to combine [Smith, Abstract].
However, Rychlik and Smith do not explicitly disclose selects the translation to be performed in dependence on the virtual address, and 
wherein the virtual tag portion and the virtual address portion are non-overlapping portions of the virtual address.
Sundaram teaches wherein the virtual tag portion and the virtual address portion are non-overlapping portions of the virtual address [“Further as an example, the tag module 204 and the virtual address module 206 can be implemented using a single memory structure or device or be managed differently by various embodiments such that a portion of that memory is reserved for tags 116 and another non-overlapping portion is reserved for the virtual addresses 120.”] [para. 0096].
Rychlik, Smith, and Sundaram are analogous art aimed to improve memory performance in storage systems.
It would have been obvious to one with ordinary skill in the art before the effective filing date of the claimed invention to combine Rychlik and Smith with Sundaram in order to modify Rychlik and Smith “wherein the virtual tag portion and the virtual address portion are non-overlapping portions of the virtual address” as taught by Sundaram.  One of ordinary skill in the art would be motivated to combine Rychlik and Smith with Sundaram before the effective filing date of the claimed invention to improve a system by providing for the ability of “using a single memory structure or device or be managed differently by various embodiments such that a [Sundaram, para. 0096].
However, Rychlik, Smith, and Sundaram do not explicitly disclose selects the translation to be performed in dependence on the virtual address.
McGrath teaches selects the translation to be performed in dependence on the virtual address [“In response to a virtual address received from the cache, TLB 40 determines whether or not the virtual address is a hit in translation storage 42 and provides the corresponding physical address if a hit is detected. More particularly, the virtual address may be used to select one or more entries in translation storage 42 which may be eligible to store a translation corresponding to the virtual address (depending upon the structure of the translation storage 42).”] [col. 7, lines 26-33].
Rychlik, Smith, Sundaram, and McGrath are analogous art aimed to improve memory performance in storage systems.
It would have been obvious to one with ordinary skill in the art before the effective filing date of the claimed invention to combine Rychlik, Smith, and Sundaram with McGrath in order to modify Rychlik, Smith, and Sundaram for “selects the translation to be performed in dependence on the virtual address” as taught by McGrath.  One of ordinary skill in the art would be motivated to combine Rychlik, Smith, and Sundaram with McGrath before the effective filing date of the claimed invention to improve a system by providing for the ability where a “virtual address may be used to select one or more entries in translation storage … which may be eligible to store a translation corresponding to the virtual address (depending upon the structure of the translation storage…” [McGrath, col. 7, lines 26-33].
Claims 17 and 18 are rejected with like reasoning.

As per claim 2, Rychlik in view of Smith and further in view of Sundaram and further in view of McGrath discloses the apparatus as claimed in claim 1, Rychlik discloses wherein the translation performed by the address tag translation circuitry is dependent on a most-significant bit of the virtual address portion [most significant bits] [“A cache entry also includes a " tag," which comprises the most significant bits of the address associated with the data stored in the cache.”] [col. 15, lines 45-47] [“FIG. 6 also illustrates GPU 20, which further includes virtual cache 106 and SMMU 108. Virtual cache 106 may tag cached data based on a virtual address rather than physical addresses, unlike physical cache 104. Whereas physical cache 104 may translate a virtual address to a physical address, and store a number of most significant bits as a tag of a cache line, virtual cache 106 may store a number of bits of the virtual address as a cache line tag. Such a cache may be referred to as "virtually tagged." By utilizing a virtually tagged cache, SMMU 108 does not need to translate from a virtual address to a physical address when accessing virtual cache 106, and instead translates the virtual address tag to a physical address after accessing the cache. By contrast, MMU 102 translates from a physical address to a virtual address to access physical cache 104.”] [col. 16, lines 7-22]. 
Smith teaches portion [“Portions of a virtual address to be translated are compared to the translation descriptors in the high speed memory.”] [Abstract].

As per claim 3, Rychlik in view of Smith and further in view of Sundaram and further in view of McGrath discloses the apparatus as claimed in claim 2, Rychlik discloses wherein when the most-significant bit of the virtual address portion has a first value the selected translation [Fig. 6] [By utilizing a virtually tagged cache, SMMU 108 does not need to translate from a virtual address to a physical address when accessing virtual cache 106, and instead translates the virtual address tag to a physical address after accessing the cache ] [physical cache 104 may translate a virtual address to a physical address, and store a number of most significant bits as a tag of a cache line] [Examiner is interpreting that the translation of the virtual address tag to a physical address which then stores the most significant bits as a tag, as the claimed translations of a virtual tag portion into the matching physical tag portion, and one of the plurality of the most significant bits as a first value] [col. 15, lines 45-47] [“FIG. 6 also illustrates GPU 20, which further includes virtual cache 106 and SMMU 108. Virtual cache 106 may tag cached data based on a virtual address rather than physical addresses, unlike physical cache 104. Whereas physical cache 104 may translate a virtual address to a physical address, and store a number of most significant bits as a tag of a cache line, virtual cache 106 may store a number of bits of the virtual address as a cache line tag. Such a cache may be referred to as "virtually tagged." By utilizing a virtually tagged cache, SMMU 108 does not need to translate from a virtual address to a physical address when accessing virtual cache 106, and instead translates the virtual address tag to a physical address after accessing the cache. By contrast, MMU 102 translates from a physical address to a virtual address to access physical cache 104.”] [col. 16, lines 7-22], 
and wherein when the most-significant bit has a second value the selected translation performed by the address tag translation circuitry modifies the virtual tag portion to generate the physical tag portion [Fig. 6] [By utilizing a virtually tagged cache, SMMU 108 does not need to translate from a virtual address to a physical address when accessing virtual cache 106, and instead translates the virtual address tag to a physical address after accessing the cache ] [physical cache 104 may translate a virtual address to a physical address, and store a number of most significant bits as a tag of a cache line] [Examiner is interpreting that the translation of the virtual address tag to a physical address which then stores the most significant bits as a tag, as the claimed translations of a virtual tag portion into the physical tag portion, and one of the plurality of the most significant bits as a second value]  [“A cache entry also includes a " tag," which comprises the most significant bits of the address associated with the data stored in the cache.”] [col. 15, lines 45-47] [“FIG. 6 also illustrates GPU 20, which further includes virtual cache 106 and SMMU 108. Virtual cache 106 may tag cached data based on a virtual address rather than physical addresses, unlike physical cache 104. Whereas physical cache 104 may translate a virtual address to a physical address, and store a number of most significant bits as a tag of a cache line, virtual cache 106 may store a number of bits of the virtual address as a cache line tag. Such a cache may be referred to as "virtually tagged." By utilizing a virtually tagged cache, SMMU 108 does not need to translate from a virtual address to a physical address when accessing virtual cache 106, and instead translates the virtual address tag to a physical address after accessing the cache. By contrast, MMU 102 translates from a physical address to a virtual address to access physical cache 104.”] [col. 16, lines 7-22].
Smith teaches portion [“Portions of a virtual address to be translated are compared to the translation descriptors in the high speed memory.”] [Abstract].

As per claim 4, Rychlik in view of Smith and further in view of Sundaram and further in view of McGrath discloses the apparatus as claimed in claim 2, Smith teaches wherein the apparatus is arranged to allocate virtual addresses for exclusive use by one of kernel-owned processes [system space] and user-owned processes [user space], and a value of the most-significant bit of the virtual address portion is indicative of whether the virtual address has been allocated to kernel-owned processes or to user-owned processes [“It should be recalled that the region (R) field (corresponding to the most significant bit of the virtual address) indicates whether the address relates to system space or user space. Since, by convention, descriptors for all system space addresses are continually maintained in the translation table, no address having an active R field should ever result in a translation table fault, and an R field value of 1 in UPN register 731 is indicative of an error.”] [col. 20, lines 10-18].


Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Rychlik et al. [hereafter as Rychlik], US Patent No. 9,218,289 B2 in view of Smith et al. [hereafter as Smith], US Patent No. 4,774,659 and further in view of Sundaram et al. [hereafter as Sundaram], US Pub. No. 2015/0278100 A1 and further in view of McGrath et al. [hereafter as McGrath], US. Patent No. 6,604,187 B1 as applied to claim 1 above, and further in view of Ackerman et al. [hereafter as Ackerman], US Patent No. 6,308,247 B1.

As per claim 5, Rychlik in view of Smith and further in view of Sundaram and further in view of McGrath discloses the apparatus as claimed in claim 1, Rychlik discloses wherein the selected translation performed by the address tag translation circuitry comprises at least a portion [“FIG. 6 also illustrates GPU 20, which further includes virtual cache 106 and SMMU 108. Virtual cache 106 may tag cached data based on a virtual address rather than physical addresses, unlike physical cache 104. Whereas physical cache 104 may translate a virtual address to a physical address, and store a number of most significant bits as a tag of a cache line, virtual cache 106 may store a number of bits of the virtual address as a cache line tag. Such a cache may be referred to as "virtually tagged." By utilizing a virtually tagged cache, SMMU 108 does not need to translate from a virtual address to a physical address when accessing virtual cache 106, and instead translates the virtual address tag to a physical address after accessing the cache. By contrast, MMU 102 translates from a physical address to a virtual address to access physical cache 104.”] [col. 16, lines 7-22].
Smith teaches portion [“Portions of a virtual address to be translated are compared to the translation descriptors in the high speed memory.”] [Abstract].
However, Rychlik, Smith, Sundaram, and McGrath do not explicitly disclose translation comprises inverting.
Ackerman teaches translation comprises inverting [“The second step is to convert the virtual address to a real address. This involves translating the virtual address through an inverted page table structure to the final physical memory address.”] [col. 6, lines 25-26]. 
Rychlik, Smith, Sundaram, McGrath, and Ackerman are analogous art aimed to improve memory performance in storage systems.
It would have been obvious to one with ordinary skill in the art before the effective filing date of the claimed invention to combine Rychlik, Smith, Sundaram, and McGrath with Ackerman in order to modify Rychlik, Smith, Sundaram, and McGrath where “translation [Ackerman, col. 6, lines 25-26].


Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Rychlik et al. [hereafter as Rychlik], US Patent No. 9,218,289 B2 in view of Smith et al. [hereafter as Smith], US Patent No. 4,774,659 and further in view of Sundaram et al. [hereafter as Sundaram], US Pub. No. 2015/0278100 A1 and further in view of McGrath et al. [hereafter as McGrath], US. Patent No. 6,604,187 B1 as applied to claim 1 above, and further in view of Hattersley et al. [hereafter as Hattersley], US Patent No. 5,341,485.

As per claim 6, Rychlik in view of Smith and further in view of Sundaram and further in view of McGrath discloses the apparatus as claimed in claim 1, Rychlik discloses wherein the selected translation performed by the address tag translation circuitry comprises at least a portion of the virtual tag portion to generate the physical tag portion [“FIG. 6 also illustrates GPU 20, which further includes virtual cache 106 and SMMU 108. Virtual cache 106 may tag cached data based on a virtual address rather than physical addresses, unlike physical cache 104. Whereas physical cache 104 may translate a virtual address to a physical address, and store a number of most significant bits as a tag of a cache line, virtual cache 106 may store a number of bits of the virtual address as a cache line tag. Such a cache may be referred to as "virtually tagged." By utilizing a virtually tagged cache, SMMU 108 does not need to translate from a virtual address to a physical address when accessing virtual cache 106, and instead translates the virtual address tag to a physical address after accessing the cache. By contrast, MMU 102 translates from a physical address to a virtual address to access physical cache 104.”] [col. 16, lines 7-22].
Smith teaches portion [“Portions of a virtual address to be translated are compared to the translation descriptors in the high speed memory.”] [Abstract].
However, Rychlik, Smith, Sundaram, and McGrath do not explicitly disclose translation comprises incrementing.
Hattersley teaches translation comprises incrementing [“After generating each real address by incrementing the translated virtual address.”] [col. 7, lines 2-3]. 
Rychlik, Smith, Sundaram, McGrath, and Hattersley are analogous art aimed to improve memory performance in storage systems.
It would have been obvious to one with ordinary skill in the art before the effective filing date of the claimed invention to combine Rychlik, Smith, Sundaram, and McGrath with Hattersley in order to modify Rychlik, Smith, Sundaram, and McGrath where “translation comprises incrementing” as taught by Hattersley.  One of ordinary skill in the art would be motivated to combine Rychlik, Smith, Sundaram, and McGrath with Hattersley before the effective filing date of the claimed invention to improve a system by providing for the ability of “generating each real address by incrementing the translated virtual address.” [Hattersley, col. 7, lines 2-3].


Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Rychlik et al. [hereafter as Rychlik], US Patent No. 9,218,289 B2 in view of Smith et al. [hereafter as Smith], US Patent No. 4,774,659 and further in view of Sundaram et al. [hereafter as Sundaram], US Pub. No. 2015/0278100 A1 and further in view of McGrath et al. [hereafter as McGrath], US. Patent No. 6,604,187 B1 as applied to claim 1 above, and further in view of Collard et al. [hereafter as Collard], US Patent No. 7,296,136 B1.

As per claim 7, Rychlik in view of Smith and further in view of Sundaram and further in view of McGrath discloses the apparatus as claimed in claim 1, Rychlik discloses further comprising a memory system to receive the physical address and to access a memory location identified by the physical address portion [“Each page table entry includes a number of most significant bits of the physical address associated with the specified virtual address, and a number of bits comprising attribute data. Based on the physical address, MMU 102 and SMMU may access the data associated with the physical address, which may be stored at a particular address of system memory 14, or on another storage device, such as a hard disk drive, or solid state drive.”] [col. 16, lines 36-43].
However, Rychlik, Smith, Sundaram, and McGrath do not explicitly disclose wherein the memory system is responsive to reception of the physical address, when a predetermined part of the physical tag portion has a predetermined value, to perform a predetermined memory operation.
Collard teaches wherein the memory system is responsive to reception of the physical address, when a predetermined part of the physical tag portion has a predetermined value, to perform a predetermined memory operation [“Within node N1, the NIC sends the physical address abar to memory unit M, which returns value b. The value b is then returned to node N0 (as indicated by arrow <VAL, b, t>) using the same tag t so that node N0 recognizes the return signal as the response to the first load instruction that it initiated. Value b is forwarded to processor P in node N0 wherein the addition instruction c=b+d is performed. The resulting value is forwarded back to the TLB in node N0 wherein it is translated into a physical address, forwarded to the NIC of node N0, which in turn forwards a load command to the owner of physical address (in this example node Nk) using a different tag value (t2). Within node Nk, the NIC forwards physical address cbar to the memory unit which returns value v. Value v is returned as denoted by <VAL, v, t2> to node N0 using the tag t2 to indicate to the processor P that it is the response to the second load instruction of the indirect load.”] [col. 7, lines 9-25].
Rychlik, Smith, Sundaram, McGrath, and Collard are analogous art aimed to improve memory performance in storage systems.
It would have been obvious to one with ordinary skill in the art before the effective filing date of the claimed invention to combine Rychlik, Smith, Sundaram, and McGrath with Collard in order to modify Rychlik, Smith, Sundaram, and McGrath for “portion” as taught by Collard.  One of ordinary skill in the art would be motivated to combine Rychlik, Smith, Sundaram, and McGrath with Collard before the effective filing date of the claimed invention to improve a system by providing for the ability of “loading data from at least one memory device includes the steps of loading a first value from a first memory location of the at least one memory device.” [Collard, Abstract].

Conclusion
STATUS OF CLAIMS IN THE APPLICATION
CLAIMS REJECTED IN THE APPLICATION
Per the instant office action, claims 1 – 18 have received a second action on the merits and are subject of a second action final.
CLAIMS ALLOWABLE IN THE APPLICATION
Per the instant office action, claim 8 is objected to as being dependent upon a rejected base claim, but is considered as containing allowable subject matter.  This claim would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.  Claims 9 – 16 depend upon claim 8 and are subsequently objected as considered as containing allowable subject matter.  
Regarding claim 8, the prior art of record neither anticipates, nor renders obvious a predetermined memory operation as a result of a guard tag comparison of the physical tag portion of a physical address against a guard tag value that is associated with a memory location and a memory system that is responsive to where when the physical tag portion and the guard tag value do not satisfy a match condition a fault condition is indicated.  The prior art of record teaches guard bits and the initiation of a fault, however it does not teach the specific claimed limitations of predetermined memory operation as a result of a guard tag comparison of the physical tag portion of a physical address against a guard tag value that is associated with a memory location and a memory system that is responsive to where when the physical tag portion and the guard tag value do not satisfy a match condition a fault condition is indicated.  The prior art of record teaches the comparison of a physical address against a bit, but again it does not teach the specific claimed limitations as stated above.

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Swanson et al., US Pub. No. 2013/0254477 A1 – teaches “The improved SSD checks permissions on each request it receives after it translates virtual tags into physical tags (as illustrated in FIG. 2, where upon processing through the request queue, each request is retagged based upon the tag map and free physical tags as previously described). Since the check is on the critical path for every access, the checks can potentially limit the improved SSD's throughput. To maintain the improved SSD's current throughput of 1.8M IOPS, permissions checks preferably take no more than 500 ns.” [para. 0082]
Vorbach, US Patent No. 9,086,973 B2 – teaches “In one embodiment, the respective TAGs are passed to all structures required for calculating the physical address. This is efficient as the address translation from the virtual into the physical address has usually to be done anyhow. Particularly, the TAG information may be stored in the caches of the address translation tables (e.g. Translation Lookaside Buffers TLB).” [col. 20, lines 23-29]
Taylor et al., US Patent No. 5,307,477 – teaches “The 32-bit virtual address space of a single process is divided into four regions, from low to high address termed Kuseg, K0, K1 and K2. References to the K0 segment bypass the TLB slice and address the secondary cache directly with the low order 18 bits of the virtual address. If there is a cache miss, the 36-bit physical address is formed by zero-extending the low order 29 bits of the virtual address. The cache miss handler [col. 6, last paragraph]
Hoffman et al., US Patent No. 4,218,743 – teaches “In the past it has been the practice to have the I/O device control mechanism provide the virtual address to be resolved. This required that for each I/O address register a companion virtual address register had to be maintained and incremented/decremented in synchronization with the I/O address register. The need for having two registers for each I/O address is eliminated by the present invention. A single register can be used because a real storage address can be translated to a virtual storage address which is then incremented and the incremented virtual storage address can be translated to a real storage address. This capability is facilitated by having [col. 1, second paragraph]
Grunwald et al., US Patent No. 9,298,731 B2 – teaches “At 725, the process 700 compares each data block referenced by the data container of the first dataset against the block allocation map of the second dataset. In some instances, the process 700 retrieves the physical address of each data block of the data container from the buffer tree metadata of the data container. The process 700 then compares the physical address against the bit plane of the block allocation map of the second dataset. Since the bit plane is cross-referenced by physical address value, the process 700 identifies the bits corresponding to the physical address of each data block of the data container. Based on this comparison, at 730, the process 700 identifies each bit that indicates an "unavailable" status. Such bits indicating an "unavailable" status correspond to data blocks of the data container that are non-identical to data blocks referenced by the second dataset. If the process 700 identifies any such non-identical blocks in the data container, the process 700 proceeds to 735, where the metadata scan generates metadata only for those data blocks identified as unavailable.” [col. 11, last paragraph]
Guthrie et al., US Pub. No. 2012/0297109 A1 – teaches “If a TLB mapping is found and the store is known to be issuable, then the guard bits associated with the granule(s) of memory to be modified as a result of this store operation are loaded 712. It is possible that a store operation modifies data that spans multiple granules of memory, depending on the size of the granules and the size of the data being modified by the store operation. Next, it is determined whether any of the [para. 0059]

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to EDWARD WADDY JR whose telephone number is (571)272-5156.  The examiner can normally be reached on M-Th 8am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sanjiv Shah can be reached on (517)272-4098.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to 






/EW/Examiner, Art Unit 2135                                                                                                                                                                                            

/SANJIV SHAH/Supervisory Patent Examiner, Art Unit 2135